       Case 18-13248-mdc        Doc 89
                                     Filed 04/23/20 Entered 04/23/20 12:08:47            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       DONNA L FAVATA



                             Debtor               Bankruptcy No. 18-13248-MDC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




     April 23, 2020


                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
DAVID B. SPITOFSKY ESQUIRE
LAW OFFICES OF DAVID SPITOFSKY
516 SWEDE ST
NORRISTOWN, PA 19401-


Debtor:
DONNA L FAVATA

56 CAROL LANE

MALVERN, PA 19355
